DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-8 and 10-20 are pending in the application.  Claim 9 has been cancelled. Claims 10-11 are withdrawn from consideration due to Applicant’s elections. 


Withdrawn Rejections

The 35 U.S.C. 102/103 rejection of claims 1-3, 6-8, 12-17 and 19 over Deng et al. (US 6,239,243 B1) has been withdrawn.
The 35 U.S.C. 103 rejection of claims 4-5, 8 and 19-20 over Deng et al. (US 6,239,243 B1) in view of Imae et al. (US 2014/0057083 A1) has been withdrawn.

	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oikawa (JP 2017114744 A, see the attached machine translation).

Regarding claim 7, Oikawa teaches a hydrophilic silica aerogel with a contact angle of water of 0 to 5°, and a heat insulating material in which the hydrophilic silica aerogel and a woven fabric containing a resin or a glass fiber are combined (Abstract, [0013] and claims 6 and 8).  Oikawa teaches that an object of the invention is to provide a hydrophilic silica aerogel which can be used at 500 ° C. or higher, a method for producing the same, and a heat insulating material ([0010]). Oikawa teaches that a method for producing a hydrophilic silica aerogel is used, in which hydrophobic silica aerogel is heat-treated to remove hydrophobic groups and to produce a hydrophilic silica aerogel ([0011] and claim 1).  Oikawa teaches that the hydrophilic aerogel thus obtained does not have an organic functional group ([0014]).  For instance, Oikawa teaches a method in which a hydrophobic silica aerogel (‘116’) having a hydrophobic group, such as a trialkylsiloxane bond (‘114’), is heat treated, and as a result, the trialkylsilanol (‘115’) 

Regarding claims 1-3, 6 and 12-17, Oikawa remains similarly as applied above to claim 7.  With regard to the claimed limitation of an oven or a part of an oven, it is the position of the examiner that the hydrophilic silica aerogel of Oikawa would be capable as functioning as part of an oven.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the hydrophilic silica aerogel of Oikawa would be capable as functioning as part of an oven as Oikawa teaches that an object of the invention is to provide a hydrophilic silica aerogel which can be used at 500 ° C. or higher, a method for producing the same, and a heat insulating material (Abstract and [0010]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (JP 2017114744 A), as applied to claims 1 and 7 above, in view of Evans et al. (US 2013/0196137 A1).

Regarding claims 4 and 20, Oikawa does not explicitly disclose wherein the insulating material is from at least one fibrous insulating layer containing aerogels, said layer comprising from 25% to 95% by weight of aerogel(s), or from 40% to 85% by weight of aerogel(s) and from 20% to 40% by weight of fibers.

However, Evans et al. (“Evans”) teaches composite thermal insulation systems, which comprise an at least two-layer thermal insulation cladding, with at least two layers each containing from 25 to 95% by weight of aerogel and from 5 to 75% by weight of inorganic fibers.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the insulating material of Oikawa with layers containing from 25 to 95% by weight of aerogel and from 5 to 75% by weight of inorganic fibers in order to obtain composite thermal insulation systems that effectively insulate hot or cold surfaces in industrial, domestic and building systems, such as an exterior wall of a building as taught by Evans (Abstract and [0015]-[0016]).

Regarding claim 8 and 19, Evans teaches wherein a preferred value of the thermal conductivity of the thermal insulation cladding of the invention in air at atmospheric
pressure is <0.020 W/(m·K), in particular <0.018 W/(m·K) and particularly preferably <0.016 W/(m·K) ([0053]).



Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (JP 2017114744 A) in view of Evans et al. (US 2013/0196137 A1), further in view of Ryu (US Patent No. 6,068,882 A).
Regarding claims 5 and 18, Oikawa in view of Evans remains as applied above.  Evan further teaches thicknesses in excess of 10mm.  Evans also teaches that in particular, the 
Oikawa in view of Evans does not explicitly disclose wherein the fibrous insulating layer has a density of between 8 and 90 kg/m3.
However, Ryu teaches a fibrous matrix preferably having a low bulk density, i.e. less than about 0.15, preferably less than about 0.07, g/cc (col. 4 lines 37-57).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the insulating material of Oikawa in view of Evans with a density of less than about 0.15, preferably less than about 0.07, g/cc, in order to obtain thermal insulation comprising aerogels in which the structures have substantially no fiber-fiber contacts (Abstract and col. 4 lines 37-57).



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (JP 2017114744 A) in view of Evans et al. (US 2013/0196137 A1), further in view of Imae et al. (US 2014/0057083 A1).

Regarding claims 8 and 19, as noted above, Evan teaches thermal conductivities as claimed.  However, in the event that Evans is found not to disclose the claimed limitations, Imae is relied upon as applied below.  

Imae teaches wherein the heat insulator attains to have a thermal conductivity as low as 25 mW/m·K or less, preferably 20 mW/m·K or less at 25° C, and moreover, the heat insulator can retain a heat insulating property as low as 30 mW /m·K or less, preferably 28 mW/m·K or 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the heat insulator of Oikawa in view of Evans with a thermal conductivity as low as 25 mW/m·K or less, preferably 20 mW/m·K or less at 25° C, and moreover, a heat insulating property as low as 30 mW /m·K or less, preferably 28 mW/m·K or less at 25° C., even after firing treatment at a temperature of 400° C. or more, in order to obtain a heat insulator with good mechanical strength and/or moldability, as taught by Imae (Abstract, [0040] and [0047]).




Response to Arguments

Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

Contention (1): (pages 5-6 and 9 of the Appeal Brief): Applicant contends that there is no basis for the Examiner's conclusion that Oikawa describes an insulation material that does not contain a hydrophobizing agent, and that such a finding is rebutted by the experimental evidence of record. 

Regarding this contention, the examiner notes that, with respect to the claimed limitations “wherein the insulating product comprises less than 0.55% by weight of hydrophobizing agent(s)” (claim 1), “wherein the insulating product comprises less than 0.1% of hydrophobizing agent(s),” (claim 14), and “wherein the insulating product is devoid of 

	With regard to appellant’s contention of experimental evidence showing that mats formed from an aerogel (Pyrogel® XT-E) without a heat treatment or heat treated at 200 °C for 12 hours each contained more than 1% of a hydrophobizing agent, the examiner notes that Oikawa teaches a method in which the target temperature and the processing temperature are preferably 500 to 700°C, with preferable treatment time of from 6 minutes to 10 hours
([0040]-[0048]).  Appellant does not present any evidence of process parameters in this range failing to provide an insulating material that meets the claimed limitations.  In addition, the examiner notes that pages 4-5 (and claim 11) of appellant’s specification suggests that 10 hours at a temperature of at least 320°C and less than 550°C, which overlaps with the ranges taught by Oikawa, can be used to obtain an insulating material that meets the claimed limitations.  Thus, it is unclear how appellant’s evidence demonstrates that Oikawa’s insulation material would fail to meet the claimed limitations regarding an insulation product comprising less than 0.55%, or being devoid of, hydrophobizing agent(s).   


Contention (2): (middle of page 6 to top of page 9 of the Appeal Brief): Applicant contends that the Examiner does not address the requirement in claim 7 that the insulating product is "suitable for the thermal insulation of an oven or a part of an oven".  Appellant also contends that, with respect to claim 1, the Examiner's "would be capable of' rationale has been repeatedly rejected by the Federal Circuit because the mere capability of a device to be modified to reach a claimed invention, alone, does not establish obviousness. 

Regarding this contention, the examiner notes that the preamble of claim 7 recites: “An insulating product, suitable for the thermal insulation of an oven or a part of an oven.”  The preamble of claim 1 recites the limitation, “An oven or a part of an oven.”  In the examiner’s view, these limitations are met by Oikawa’s teaching of an insulating product meeting the limitations following the preamble.  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner notes that the only claimed limitation with regard to an operation temperature of the oven or part of the oven is that in claim 12, which recites, “wherein the oven or the part of the oven operates at high temperature up to 550°C.  The examiner notes Oikawa teaches that an object of the invention is to provide a hydrophilic silica aerogel which can be used at 500 ° C. or higher ([0010]).  

Contention (3): (pages 10-13 and 21-28 of the Appeal Brief): Applicant makes several contentions with regard to the rejection of claims 1-3, 6-8, 12-17 and 19 over Deng, and the rejection of claims 4, 5, 8, 19 and 20 over Den and Imae. 

Regarding these contentions, the examiner notes that arguments with respect to Deng, and to Deng in view of Imae, are moot in view of the withdrawn rejections.


Contention (4): (pages 13-16 of the Appeal Brief): Applicant contends that Imae is focused on aerogels with the complete opposite functionality required by Oikawa, and that specifically, Imae teaches "[a] preferable silica aerogel is hydrophobic aerogel with hydrophobic groups on the surface thereof." Id. at ¶ [0029] (emphasis added). 

Regarding this contention, the examiner notes that although Imae teaches that a preferable silica aerogel is hydrophobic aerogel with hydrophobic groups on the surface thereof, Imae is not limited to hydrophobic aerogels.  Imae more broadly teaches a silica aerogel having a porosity of 60% or more (Abstract), and Imae’s invention as claimed is not limited to hydrophobic aerogels.  In this regard, independent claims 18 and 29 are both similarly directed to a silica aerogel having a porosity of 60% or more, while only dependent claim 21 is limited to a silica aerogel having a hydrophobic treated surface.  The examiner also notes that the composition of claim 18 includes a surfactant without requiring a hydrophobic aerogel.  Thus, in the examiner’s view, when Imae is taken in its entirety, one having ordinary skill in the art would reasonably have appreciated that Imae is not limited to silica aerogels that have a hydrophobic treated surface.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789